











Exhibit 10.1

 

WACHOVIA BANK

 

September 18, 2006

 

Mr. A. Roger Guimond

Chief Financial Officer

1st Franklin Financial Corporation

213 East Tugalo St.

Toccoa, GA  30677

 

RE:

Amended and Restated Line of Credit Promissory Note between 1st Franklin
Financial Corporation (“Borrower”) and Wachovia Bank, National Association,
successor by merger of SouthTrust Bank (“Wachovia”) in the principal amount of
$30,000,000 dated September 24, 2004, including any amendments to date (the
“Note”).

 

Loan Agreement between Borrower and Wachovia dated September 25, 2001, including
any amendments to date (the “Loan Agreement”).

 

Obligor # 3031003436, Obligation # 1732353

 

Dear Roger:

 

Wachovia has agreed to extend the term of the Note, which will mature on
September 25, 2006.  Accordingly, this letter shall constitute Wachovia’s
agreement and formal notice to you, as follows:

 

Extension.  Wachovia hereby extends, on the same terms and conditions as
presently in effect, the maturity date of the Note, and the Commitment Period of
the Loan Agreement, to November 25, 2006, at which time the outstanding
principal balance, accrued interest and all other amounts due under the Note and
Loan Agreement shall become due and payable.  All periodic payments required
under the Note and Loan Agreement shall continue to be made during this
extension period.

 

No Other Changes.  Extension of the maturity date and Commitment Period as
stated herein is the only change to the Note and Loan Agreement.  Except as
extended by this letter, the Note and Loan Agreement shall continue in full
force and effect.  Should you have any questions, do not hesitate to call.

 

 

Very truly yours,

 

Wachovia Bank, National Association

 

By: /s/ Kristen S. Lambert

Kristen S. Lambert

Vice President

 

Accepted and agreed to on behalf of Borrower as of this 18th day of September,
2006.

 

By: /s/ A. Roger Guimond

A. Roger Guimond

Executive Vice President and Chief Financial Officer






